Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2021/0075485) in view of Chen (US 2020/0358555) (hereinafter referred to as ‘555).
Regarding claim 1, Chen describes a device/method of transmitting, by a user equipment (UE) a signal comprising: 
[a processor, and a memory connected to the processor, configured for];
mapping information bits of input information including information about a plurality of fields to bit indices of the polar code, and encoding the mapped information bits based on the polar code (para 2 & 6, mapping bit sequence comprising information bits which comprises first, second, third & fourth (plural) type of information bits to indices for polar code encoding);

a sidelink signal encoded based on a polar code in a wireless communication system supporting sidelink;
transmitting the signal including the encoded information bits wherein information bits corresponding to a specific field among the plurality of fields are mapped to bit indices lower than bit indices to which information bits corresponding to remaining fields are mapped.
Chen ‘555 also describes polar coding techniques (title), further describing:
a sidelink signal encoded based on a polar code in a wireless communication system supporting sidelink (abstract & para. 54, polar coding for device-to-device/D2D (sidelink) protocol);
transmitting the signal including the encoded information bits wherein information bits corresponding to a specific field among the plurality of fields are mapped to bit indices lower than bit indices to which information bits corresponding to remaining fields are mapped (para. 109, CRC bits (specific field) are placed at lower bit indices than rest of the payload information bits (remaining fields)).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the transmission of Chen be for sidelink & that a specific field is mapped to bit indices lower then other information bit’s bit indices as in Chen ‘555.

	Regarding claim 2, Chen and Chen ’55 combined describe:
wherein the specific field is a basis for determining whether the remaining fields are decoded (Chen ‘555 para. 109, CRC bits (field) being indication of size of payload to read = not all bits need to be read).
Regarding claim 3, Chen and Chen ’55 combined describe:
wherein the specific field is a field indicating a resource region for transmitting a sidelink data signal or a field about whether retransmission is performed (Chen ‘555 para. 109, CRC bits (field) being indication of size of payload to read).
Regarding claim 5, Chen and Chen ‘555 combined describe:
wherein the specific field is a basis for determining a sidelink signal to be decoded first among sidelink signals  (Chen ‘555 para. 109, CRC bits (field) being indication of size of payload to read for decoding a particular D2D (sidelink) transmission among all D2D transmissions).
Regarding claim 6, Chen describes:
wherein the specific field is a field indicating a transmission type of a control signal (para. 93, CRC bits = transmission type of a control signal).
Regarding claim 7, Chen describes:
wherein the specific field is a field related to a hybrid automatic repeat request (HARQ) acknowledgement (ACK)  (para. 93, CRC information bits being affiliated with HARQ feedback of data received successfully (ACK), para 68-69).
Regarding claim 8, Chen describes:
.

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over 
Chen (US 2021/0075485) in view of Chen (US 2020/0358555), and further in view of Tseng (US 2018/0054237).
Regarding claim 4, Chen fails to further explicitly describe:
wherein the specific field is a field related to proximity service (ProSe) per-packet priority (PPPP).
Tsang also describes UE-to-UE (sidelink) communications (fig. 1) with polar coding (para. 26), further describing: 
wherein the specific field is a field related to proximity service (ProSe) per-packet priority (PPPP) (fig. 1, para. 46 & 53, configuration message comprises QoS profile based on PPPP approach).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the specific field in Chen be a field related to PPPP as in Tsang.
The motivation for combining the teachings is that this provides for an efficient radio resource management in wireless communications (Tsang para. 3).

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over 
Chen (US 2021/0075485) in view of Chen (US 2020/0358555), and further in view of Chen (US 2021/0067269) describing 

Regarding claim 9, Chen and Chen ’555 combined describe:
the specific field is a field related to information about a reference synchronization signal (Chen ‘555 para. 64, encoded transmission comprising [reference] synchronization signal for receiving device to use), but fails to further explicitly describe:
the sidelink signal is a physical sidelink broadcast channel (PSBCH) signal
Chen ‘101 also describe polar coding with encoding, transmission and reception using sidelinks between device (abstract & fig. 1), further describing:
the sidelink signal is a physical sidelink broadcast channel (PSBCH) signal (abstract in view of para. 56, transmission being a PSBCH).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the sidelink signal of Chen and Chen ’555 to be a PSBCH signal as in Chen ‘269.
The motivation for combining the teachings is that this mitigates network in suffering performance degradation due to excessive retransmission (Chen ‘269 para. 5).

Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, the prior art fails to further explicitly describe:
wherein frozen bits with predetermined bit values are additionally mapped to bit indices of the polar code, wherein the mapped frozen bits are encoded together with the mapped information bits and transmitted in the sidelink signal, and wherein the encoded frozen bits are allocated first to a specific orthogonal 
The closest prior art, Chen and Chen ‘555, each describing deployment of frozen bits encoded and transmitted, in combination, fail to describe the above additional features as a whole obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Chen (US 2020/0403728) describing a transmitting device identifying a set of bit locations of a polar code for encoding an input vector based at least in part on a reliability order of the bit locations, and perform an encoding operation according to the mapped input vector to generate a codeword for transmission (abstract), Zhou (US 2020/0228238) or Zhou (US 2020/0169352) each describing polar coding encoding by obtaining a 1st sequence to encode bits (abstract & fig. 2), Wang (US 2020/0091936) describing determining a sorted sequence used to encode bits & perform polar code encoding on bit using sequence (fig. 2), Hwang (US 2019/0379486) describing performing channel coding of information based on polar code (abstract), and Jang (US 2020/0366404) describing an input bit sequence of polar code encoding (para. 87).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469